DETAILED ACTION
Response to Arguments/Amendments
Applicant’s arguments, see Claims and Applicant Arguments/Remarks Made in an Amendment , filed 7/29/2022, with respect to the rejection(s) of claim(s) 1-25 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Melkeni (US 20110022173 A1) and Drew et al. (US 20050065526 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 10-16 and 18-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melkeni (US 20110022173 A1) and Drew et al. (US 20050065526 A1).
Regarding Claim 1, Melkeni teaches a spinal implant comprising: a first component configured to be attached to a first vertebrae (e.g. Fig. 4-5, element 64; [0036]), the first component comprising: a first body portion comprising a first generally flat surface (e.g. Fig. 4-5, the flat portion surrounding the articulating portion of element 64; [0036]) and a convex articulating surface extending from the first generally flat surface (e.g. Fig. 4-5, element 34; [0036]), the first body portion further comprising a first bone facing surface opposite the first generally flat surface (e.g. Fig. 4-5, the face that element 64 points to), the first body portion sized to be positioned on a first articular facet of the first vertebrae without extending into a disc space (e.g. This limitation recites an intended use and is considered met if the cited structure is capable of performing the intended use; the cited structure is capable of performing the intended use of being placed in the facet; Further any difference between the prior art and this limitation is a change in size and/or proportion, which Courts have deemed as obvious to one of ordinary skill in the art. MPEP 2144); a first flange extending from the first body portion and configured to be secured to a posterior facing side of the first vertebrae (e.g. Fig. 4-5, element 36; [0036]), the first flange comprising a first aperture (e.g. Fig. 4-5, element 40; [0036]); and a first anchor configured to extend through the first aperture (e.g. [0035], [0036]); and a second component configured to be attached to a second vertebrae adjacent the first vertebrae (e.g. Fig. 4-5, element 65; [0036]), the second component comprising: a second body portion comprising a second generally flat surface (e.g. Fig. 4-5, the flat portion surrounding the articulating portion of element 65; [0036]) and concave articulating surface recessed from the second generally flat surface (e.g. Fig. 4-5, element 35; [0036]) the second body portion further comprising second bone facing surface opposite the second generally flat surface (e.g. Fig. 4-5, the flat face at the base of element 32), the second body portion sized to be positioned a second articular facet of the second vertebrae without extending into the disc space (e.g. This limitation recites an intended use and is considered met if the cited structure is capable of performing the intended use; the cited structure is capable of performing the intended use of being placed in the facet; Further any difference between the prior art and this limitation is a change in size and/or proportion, which Courts have deemed as obvious to one of ordinary skill in the art. MPEP 2144); a second flange extending from the second body portion (e.g. Fig. 4-5, element 36 on the bottom body, element 65; [0036]) and configured to be secured to a posterior facing side of the second vertebrae, the second flange comprising a second aperture (e.g. Fig. 4-5, element 40 on the bottom body, element 65; [0036]); and a second anchor configured to extend through the second aperture (e.g. [0035], [0036]); wherein the convex articulating surface and the concave articulating surface are sized and shaped to allow the first component to translate relative to the second component in an anterior-posterior direction and a medial-lateral direction when implanted (e.g. [0035], [0036]; Nothing the prior art device would prevent his form of movement); wherein the convex articulating surface and the concave articulating surface are sized and shaped to allow the first component to tilt relative to the second component in the anterior-posterior direction and the medial-lateral direction when implanted (e.g. [0035], [0036]; Nothing the prior art device would prevent his form of movement); and wherein the convex articulating surface and the concave articulating surface are sized and shaped to allow the first component to rotate relative to the second component (e.g. [0035], [0036]; Nothing the prior art device would prevent his form of movement).
Melkeni does not disclose the following features, however, Drew teaches a device for securing an implantable object to bone wherein the anchors are expandable (e.g. Figs. 8;  [0070]-[0073]).
Melkeni and Drew are concerned with the same field of endeavor as the present claims, namely, objects implantable into bone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Melkeni such that implant bodies are secured to the bone with expandable anchors as taught by Drew in order to provide increased strength and resistance to adverse loading and pull out or extraction forces (e.g. Drew, [0012]).
Regarding Claim 2, Melkeni teaches a spinal implant wherein the second flange is shaped differently from the first flange (e.g. [0036]; each of the flanges may be different shapes, sizes, orientations, etc.).
Regarding Claim 3, Melkeni teaches a spinal implant wherein the first component comprises a first set of anchoring elements on the first bone facing surface (e.g. Fig. 4-5, element 31; [0035]-[0036]), and wherein the second component comprises a second set of anchoring elements on the second bone facing surface (e.g. Fig. 4-5, element 32; [0035]-[0036]). 
Regarding Claim 4, Melkeni teaches a spinal implant wherein each of the first set of anchoring elements and the second set of anchoring elements comprises a pair of keels extending in the anterior-posterior direction (e.g. Fig. 4-5, element 31, 32; [0035]-[0036]), each keel comprising a linear array of saw teeth (e.g. Fig. 4-5, element 31, 32; [0035]-[0036]).
Regarding Claim 5, Melkeni teaches a spinal implant wherein a depth of the concave articulating surface is less than a thickness of the convex articulating surface (e.g. Fig. 5, element 35 is shown having less depth than element 34; [0035]-[0036]).
Regarding Claim 8, Melkeni teaches a spinal implant wherein the first component comprises a first pair of paddles extending laterally from the first body portion, and wherein the second component comprises a second pair of paddles extending laterally from the second body portion (e.g. Fig. 4-5; [0035]-[0036]).
Regarding Claim 9, Melkeni does not disclose a spinal implant wherein the first pair of paddles of the first component are shaped differently from each other, and wherein the second pair of paddles of the second component are shaped differently from each other. However, it would have been an obvious to one of ordinary skill in the art before the effective fling date to have the second pair of paddles be shaped differently than the first pair of paddles because such a modification would have involved a change in shape of a component. A change in shape is generally recognized as a modification which would be obvious to a person of ordinary skill in the art. MPEP 2144.
Regarding Claim 10, Melkeni does not disclose the following features, however, Drew teaches a device for securing an implantable object to bone wherein each of the first expandable anchor and the second expandable anchor comprises an inner screw (e.g. Fig. 8, element 20; [0070]-[0072]) and an outer sleeve (e.g. Fig. 8, element 30; [0070]-[0072]), the outer sleeve is configured to expand outward as the inner screw is driven into the first vertebrae or the second vertebrae (e.g. [0070]-[0072]).
Melkeni and Drew are concerned with the same field of endeavor as the present claims, namely, objects implantable into bone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Melkeni such that implant bodies are secured to the bone with expandable anchors as taught by Drew in order to provide increased strength and resistance to adverse loading and pull out or extraction forces (e.g. Drew, [0012]).
Regarding Claim 11, Melkeni teaches a spinal implant comprising: a first component configured to be attached to a first vertebrae (e.g. Fig. 4-5, element 64; [0036]), the first component comprising: a first body portion comprising a first generally flat surface around a perimeter of the first body portion (e.g. Fig. 4-5, the flat portion surrounding the articulating portion of element 64; [0036]), a convex articulating surface projecting from the first generally flat surface(e.g. Fig. 4-5, element 34; [0036]) and a first bone facing surface opposite the first generally flat surface (e.g. Fig. 4-5, the face that element 64 points to), the first body portion sized to be positioned on a first articular facet of the first vertebrae without extending into a disc space (e.g. This limitation recites an intended use and is considered met if the cited structure is capable of performing the intended use; the cited structure is capable of performing the intended use of being placed in the facet; Further any difference between the prior art and this limitation is a change in size and/or proportion, which Courts have deemed as obvious to one of ordinary skill in the art. MPEP 2144); and a first flange extending from the first body portion and configured to be secured to a posterior facing side of the first vertebrae (e.g. Fig. 4-5, element 36; [0036]), the first flange comprising a first aperture (e.g. Fig. 4-5, element 40; [0036]); and a second component configured to be attached to a second vertebrae adjacent the first vertebrae (e.g. Fig. 4-5, element 65; [0036]), the second component comprising: a second body portion comprising a second generally flat surface around a perimeter of the second body portion (e.g. Fig. 4-5, the flat portion surrounding the articulating portion of element 65; [0036]),  a concave articulating surface recessed in the second generally flat surface (e.g. Fig. 4-5, the flat portion surrounding the articulating portion of element 65; [0036]) and a second bone facing surface opposite the second generally flat surface (e.g. Fig. 4-5, the flat face at the base of element 32), the second body portion configured to be positioned on a second articular facet of the second vertebrae without extending into the disc space (e.g. This limitation recites an intended use and is considered met if the cited structure is capable of performing the intended use; the cited structure is capable of performing the intended use of being placed in the facet; Further any difference between the prior art and this limitation is a change in size and/or proportion, which Courts have deemed as obvious to one of ordinary skill in the art. MPEP 2144); and a second flange extending from the second body portion (e.g. Fig. 4-5, element 36 on the bottom body, element 65; [0036]) and configured to be secured to a posterior facing side of the second vertebrae, the second flange comprising a second aperture (e.g. Fig. 4-5, element 40 on the bottom body, element 65; [0036]); wherein the convex articulating surface and the concave articulating surface are sized and shaped to allow the first component to translate relative to the second component in an anterior-posterior direction and a medial-lateral direction when implanted (e.g. [0035], [0036]; Nothing the prior art device would prevent his form of movement); wherein the convex articulating surface and the concave articulating surface are sized and shaped to allow the first component to tilt relative to the second component in the anterior-posterior direction and the medial-lateral direction when implanted (e.g. [0035], [0036]; Nothing the prior art device would prevent his form of movement); and wherein the convex articulating surface and the concave articulating surface are sized and shaped to allow the first component to rotated relative to the second component (e.g. [0035], [0036]; Nothing the prior art device would prevent his form of movement).
Regarding Claim 12, Melkeni teaches a spinal implant wherein a depth of the concave articulating surface is less than a thickness of the convex articulating surface (e.g. Fig. 5, element 35 is shown having less depth than element 34; [0035]-[0036]).
Regarding Claim 15, Melkeni teaches a spinal implant comprising: a first component configured to be attached to a first vertebrae (e.g. Fig. 4-6B, element 104; [0028]-[0045]), the first component comprising: a first body portion comprising a convex articulating surface (e.g. Fig. 4-6B, element 104; [0039]) and a first bone facing surface (e.g. Fig. 4-6B, element 120; [0043], [0046]-[0048]), the first body portion sized to be positioned on a first articular facet of the first vertebrae without extending into a disc space (e.g. Fig. 4-6B, element 104 does not extend into the disc space); a first flange extending from the first body portion and configured to be secured to a posterior facing side of the first vertebrae (e.g. 4-6B, element 116, [0044]-[0045]), the first flange comprising a first aperture (e.g. 4-6B, elements 116 has a hole; [0045]); and a first anchor configured to extend through the first aperture (e.g. [0045]); and a second component configured to be attached to a second vertebrae adjacent the first vertebrae (e.g. Fig. 4-6B, element 102; [0028]-[0045]), the second component comprising: a second body portion comprising a concave articulating surface (e.g. [0039])  and a second bone facing surface (e.g. Fig. 4-6B, element 110; [0031]-[0034], [0039]), the second body portion configured to be positioned on a second articular facet of the second vertebrae without extending into the disc space (e.g. Fig. 4-6B, element 102 does not extend into the disc space); a second flange extending from the second body portion (e.g. 4-6B, elements 108; [0028], [0029], [0034]) and configured to be secured to a posterior facing side of the second vertebrae, the second flange comprising a second aperture (e.g. 4-6B, elements 108 has a hole; [0035]); and a second anchor configured to extend through the second aperture (e.g. [0035]), 
Melkeni does not disclose the following features, however, Drew teaches a device for securing an implantable object to bone wherein the anchors are expandable (e.g. Figs. 8; [0070]-[0073]) and wherein each of the first expandable anchor and the second expandable anchor comprises an inner screw (e.g. Fig. 8, element 20; [0070]-[0072]) and an outer sleeve (e.g. Fig. 8, element 30; [0070]-[0072]), the outer sleeve having a first end portion, a second end portion, and a plurality of struts extending between the first end portion and the second end portion (e.g. Figs. 8; [0070]-[0073]), the outer sleeve is configured to shorten as the inner screw is driven into the first vertebrae or the second vertebrae causing the plurality of struts to bow outward relative to the first end portion and the second end portion (e.g. Figs. 8; [0070]-[0073]). 
Melkeni and Drew are concerned with the same field of endeavor as the present claims, namely, objects implantable into bone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Melkeni such that implant bodies are secured to the bone with expandable anchors as taught by Drew in order to provide increased strength and resistance to adverse loading and pull out or extraction forces (e.g. Drew, [0012]).
Regarding Claim 16, Melkeni teaches a spinal implant wherein the first component comprises a first set of anchoring elements on the first bone facing surface (e.g. Fig. 4-5, element 31; [0035]-[0036]), and wherein the second component comprises a second set of anchoring elements on the second bone facing surface (e.g. Fig. 4-5, element 32; [0035]-[0036]). 
Regarding Claim 17, Melkeni teaches a spinal implant wherein each of the first set of anchoring elements and the second set of anchoring elements comprises a pair of keels extending in the anterior-posterior direction (e.g. Fig. 4-5, element 31, 32; [0035]-[0036]), each keel comprising a linear array of saw teeth (e.g. Fig. 4-5, element 31, 32; [0035]-[0036]).
Regarding Claim 18, Melkeni teaches a spinal implant wherein a depth of the concave articulating surface is less than a thickness of the convex articulating surface (e.g. Fig. 5, element 35 is shown having less depth than element 34; [0035]-[0036]).
Regarding Claim 21, Melkeni teaches a spinal implant comprising: a first component configured to be attached to a first vertebrae (e.g. Fig. 4-5, element 64; [0036]]), the first component comprising: a first body portion comprising a convex articulating surface  (e.g. Fig. 4-5, element 34; [0036]) the first body portion comprising straight lateral edges on opposite sides of the convex articulating surface and extending in an anterior-posterior direction (e.g. Fig. 4-5, the lateral edges nearest the flanges are straight an extending in an anterior-posterior direction; [0036])  and a first bone facing surface; (e.g. Fig. 4-5, the face that element 64 points to) a first flange extending from the first body portion and configured to be secured to a posterior facing side of the first vertebrae  (e.g. Fig. 4-5, element 36; [0036]), the first flange comprising a first aperture (e.g. Fig. 4-5, element 40; [0036]); and a first anchor configured to extend through the first aperture (e.g. [0035], [0036]); and a second component configured to be attached to a second vertebrae adjacent the first vertebrae (e.g. Fig. 4-5, element 65; [0036]), the second component comprising: a second body portion comprising a concave articulating surface (e.g. Fig. 4-5, element 35; [0036]) and a second bone facing surface (e.g. Fig. 4-5, the flat face at the base of element 32) the second body portion comprising straight lateral edges on opposite sides of the concave articulating surface and extending in the anterior-posterior direction (Fig. 4-5, the lateral edges nearest the flanges are straight an extending in an anterior-posterior direction); a second flange extending from the second body portion (e.g. . Fig. 4-5, element 36 on the bottom body, element 65; [0036]) and configured to be secured to a posterior facing side of the second vertebrae, the second flange comprising a second aperture (e.g. Fig. 4-5, element 40 on the bottom body, element 65; [0036]); and a second anchor configured to extend through the second aperture (e.g. [0035], [0036]); wherein the convex articulating surface and the concave articulating surface are sized and shaped to allow the first component to translate relative to the second component in an anterior-posterior direction and a medial-lateral direction when implanted (e.g. [0035], [0036]; Nothing the prior art device would prevent his form of movement); wherein the convex articulating surface and the concave articulating surface are sized and shaped to allow the first component to tilt relative to the second component in the anterior-posterior direction and the medial-lateral direction when implanted (e.g. [0035], [0036]; Nothing the prior art device would prevent his form of movement); and wherein the convex articulating surface and the concave articulating surface are sized and shaped to allow the first component to rotate relative to the second component (e.g. [0035], [0036]; Nothing the prior art device would prevent his form of movement).
Melkeni does not disclose the following features, however, Drew teaches a device for securing an implantable object to bone wherein the anchors are expandable (e.g. Figs. 8;  [0070]-[0073]).
Melkeni and Drew are concerned with the same field of endeavor as the present claims, namely, objects implantable into bone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Melkeni such that implant bodies are secured to the bone with expandable anchors as taught by Drew in order to provide increased strength and resistance to adverse loading and pull out or extraction forces (e.g. Drew, [0012]).
Regarding Claim 22, Melkeni teaches a spinal implant wherein a depth of the concave articulating surface is less than a thickness of the convex articulating surface (e.g. Fig. 5, element 35 is shown having less depth than element 34; [0035]-[0036]).
Regarding Claim 25, Melkeni does not disclose the following features, however, Drew teaches a device for securing an implantable object to bone wherein each of the first expandable anchor and the second expandable anchor comprises an inner screw (e.g. Fig. 8, element 20; [0070]-[0072]) and an outer sleeve (e.g. Fig. 8, element 30; [0070]-[0072]), the outer sleeve is configured to expand outward as the inner screw is driven into the first vertebrae or the second vertebrae (e.g. [0070]-[0072]).
Melkeni and Drew are concerned with the same field of endeavor as the present claims, namely, objects implantable into bone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Melkeni such that implant bodies are secured to the bone with expandable anchors as taught by Drew in order to provide increased strength and resistance to adverse loading and pull out or extraction forces (e.g. Drew, [0012]).
Claims 6-7, 13-14, 19-20, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melkeni (US 20110022173 A1) and Drew et al. (US 20050065526 A1) as applied to claims above, and further in view of Grob et al.-
Regarding Claim 6, Melkeni does not disclose the following features, however, Grob teaches a spinal implant wherein each of the concave articulating surface and the convex articulating surface is non-spherical with a major dimension and a minor dimension (e.g. [0030]; Ovular shapes necessarily have a major and minor dimension). 
Melkeni and Grob are concerned with the same field of endeavor as the present claims, namely, objects implantable into bone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Melkeni such that implant bodies are articulating portions are elliptical/ovular as taught by Grob in order to allow the plates to articulate relative to one another and resurface joints (e.g. Drew, [0008]-[0010], [0012]).
Regarding Claim 7, Melkeni does not disclose the following features, however, Grob teaches a spinal implant wherein the major dimension of the concave articulating surface is greater than the major dimension of the convex articulating surface, and wherein the minor dimension of the concave articulating surface is greater than the minor dimension of the convex articulating surface (e.g. [0032], [0042]; the diameters of the first and second components may be of a range such that the  major and minor dimensions of the convex component may be greater than the concave component).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the concave articulating surface have greater major and minor dimensions than the convex surfaces because the modification would merely involve use of the above techniques taught by Grob to modify the spinal device of Melkeni in order to optimize the design of the spinal implant. Courts have recognized that a conclusion that the claimed subject matter would have been obvious to one of ordinary skill in the art is supported by findings that the claimed subject matter merely involves using a known technique to improve similar devices in the same way. MPEP 2143.
Regarding Claim 13, Melkeni does not disclose the following features, however, Grob teaches a spinal implant wherein each of the concave articulating surface and the convex articulating surface is non-spherical with a major dimension and a minor dimension (e.g. [0030]; Ovular shapes necessarily have a major and minor dimension).
Melkeni and Grob are concerned with the same field of endeavor as the present claims, namely, objects implantable into bone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Melkeni such that implant bodies are articulating portions are elliptical/ovular as taught by Grob in order to allow the plates to articulate relative to one another and resurface joints (e.g. Drew, [0008]-[0010], [0012]).
Regarding Claim 14, Melkeni does not disclose the following features, however, Grob teaches a spinal implant wherein the major dimension of the concave articulating surface is greater than the major dimension of the convex articulating surface, and wherein the minor dimension of the concave articulating surface is greater than the minor dimension of the convex articulating surface (e.g. [0032], [0042]; the diameters of the first and second components may be of a range such that the  major and minor dimensions of the convex component may be greater than the concave component).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the concave articulating surface have greater major and minor dimensions than the convex surfaces because the modification would merely involve use of the above techniques taught by Grob to modify the spinal device of Melkeni in order to optimize the design of the spinal implant. Courts have recognized that a conclusion that the claimed subject matter would have been obvious to one of ordinary skill in the art is supported by findings that the claimed subject matter merely involves using a known technique to improve similar devices in the same way. MPEP 2143.
Regarding Claim 19, Melkeni does not disclose the following features, however, Grob teaches a spinal implant wherein each of the concave articulating surface and the convex articulating surface is non-spherical with a major dimension and a minor dimension (e.g. [0030]; Ovular shapes necessarily have a major and minor dimension).
Melkeni and Grob are concerned with the same field of endeavor as the present claims, namely, objects implantable into bone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Melkeni such that implant bodies are articulating portions are elliptical/ovular as taught by Grob in order to allow the plates to articulate relative to one another and resurface joints (e.g. Drew, [0008]-[0010], [0012]).
Regarding Claim 20, Melkeni does not disclose the following features, however, Grob teaches a spinal implant wherein the major dimension of the concave articulating surface is greater than the major dimension of the convex articulating surface, and wherein the minor dimension of the concave articulating surface is greater than the minor dimension of the convex articulating surface (e.g. [0032], [0042]; the diameters of the first and second components may be of a range such that the  major and minor dimensions of the convex component may be greater than the concave component).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the concave articulating surface have greater major and minor dimensions than the convex surfaces because the modification would merely involve use of the above techniques taught by Grob to modify the spinal device of Melkeni in order to optimize the design of the spinal implant. Courts have recognized that a conclusion that the claimed subject matter would have been obvious to one of ordinary skill in the art is supported by findings that the claimed subject matter merely involves using a known technique to improve similar devices in the same way. MPEP 2143.
Regarding Claim 23, Melkeni does not disclose the following features, however, Grob teaches a spinal implant wherein each of the concave articulating surface and the convex articulating surface is non-spherical with a major dimension and a minor dimension (e.g. [0030]; Ovular shapes necessarily have a major and minor dimension).
Melkeni and Grob are concerned with the same field of endeavor as the present claims, namely, objects implantable into bone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Melkeni such that implant bodies are articulating portions are elliptical/ovular as taught by Grob in order to allow the plates to articulate relative to one another and resurface joints (e.g. Drew, [0008]-[0010], [0012]).
Regarding Claim 24, Melkeni does not disclose the following features, however, Grob teaches a spinal implant wherein the major dimension of the concave articulating surface is greater than the major dimension of the convex articulating surface, and wherein the minor dimension of the concave articulating surface is greater than the minor dimension of the convex articulating surface (e.g. [0032], [0042]; the diameters of the first and second components may be of a range such that the  major and minor dimensions of the convex component may be greater than the concave component).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the concave articulating surface have greater major and minor dimensions than the convex surfaces because the modification would merely involve use of the above techniques taught by Grob to modify the spinal device of Melkeni in order to optimize the design of the spinal implant. Courts have recognized that a conclusion that the claimed subject matter would have been obvious to one of ordinary skill in the art is supported by findings that the claimed subject matter merely involves using a known technique to improve similar devices in the same way. MPEP 2143.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068. The examiner can normally be reached Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.R./Examiner, Art Unit 3774             


/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774